Citation Nr: 0519373	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  00-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planovalgus, posterior tendon dysfunction, and tendonitis 
with fibrous or cartilaginous naviculocuneiform coalition 
(hereinafter, bilateral pes planus).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to March 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision that 
continued a 30 percent evaluation for service-connected 
bilateral pes planus.  In the July 2000 rating decision, the 
RO granted two separate 10 percent ratings for incisional 
neuritis of surgical scars of the left and right heel.  

By way of history, in an August 1996 rating action, the RO 
granted an initial 10 percent rating for pes planus with 
bilateral heel spurs.  On August 30, 1996, the RO received a 
letter from the veteran in which he essentially expressed 
disagreement with the 10 percent rating because the 
compensation examination considered in the rating decision 
"did not fully address pes planus per se."  In November 
1996, the RO received the veteran's TDIU claim.  
Subsequently, in a May 1997 rating action, the RO 
recharacterized the veteran's service-connected disability as 
pes planovalgus (flat foot, skew foot) deformity, bilateral, 
posterior tendon dysfunction and tendinitis bilateral, and 
fibrous or cartilaginous naviculocuneiform coalition, 
bilateral, and assigned a 30 percent rating, effective from 
August 30, 1996.  In that same rating action, the RO denied a 
TDIU.  The veteran perfected his appeal with regard to a 
higher rating and a RO hearing was held in January 1998.  The 
RO continued the 30 percent rating for service-connected pes 
planus in an April 1998 rating decision.  

In September 2003, a personal hearing was conducted at the RO 
by the undersigned Acting Veterans Law Judge; a transcript of 
this hearing is of record.  In his hearing on the matter of 
entitlement to an increased rating for bilateral pes planus, 
the veteran raised the issue of TDIU.  

In this regard, the Board notes that where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2003) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  As such, the inferred claim for TDIU is referred to 
the RO for appropriate action.  

The increased rating claim for bilateral pes planus is 
REMANDED to the RO via the Appeals Management Center (AMC).  
VA will notify you if further action is required on your 
part.


REMAND

Following a preliminary review of the claims file, the Board 
finds that further development is warranted prior to final 
adjudication of the veteran's claim for an increased 
evaluation for the service-connected bilateral pes planus 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

During the September 2003 hearing, the veteran testified that 
his pes planus disability has increased in severity since the 
May 2002 VA examination.  Moreover, the veteran testified to 
receiving ongoing VA treatment for his disability of the 
feet.  In his hearing, the veteran requested to be examined 
by a VA specialist who had not previously evaluated the 
veteran's pes planus, in the event another exam was 
warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to VA and authorizes 
it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  

In claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

Given the veteran's contentions that his service-connected 
bilateral pes planus is more severe than the current rating 
indicates a VA examination is necessary to provide an 
accurate picture of the veteran's disability.  The veteran is 
hereby advised that failure to report for any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notification(s) of that 
examination sent to him and his representative by the VA 
Medical Center (VAMC) at which the examination is to be 
conducted.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
records of pertinent outstanding medical treatment, to ensure 
that the record is complete and that the examiner has the 
veteran's fully documented medical history.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
identify any recent medical treatment for 
his bilateral pes planus (both private 
and VA).  Attempts should be made to 
obtain copies of all records associated 
with such treatment.  The RO should 
request from the Kerrville VAMC, the 
Audie Murphy VA Hospital, and the Tejeda 
VA Outpatient Treatment Clinic all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran since 2002.  All records and/or 
responses received should be associated 
with the claims file. 

2.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, arrange for the veteran to 
undergo a VA orthopedic examination (to be 
conducted, if possible, by an examiner who 
has not previously examined the veteran) 
of the feet for the purpose of determining 
the nature and severity of his service-
connected bilateral pes planus.  The 
claims folder in its entirety must be made 
available to the examiner for review and 
such examiner must reference in his/her 
report whether in fact the claims folder 
was reviewed.  Such examination is to 
include a detailed review of the veteran's 
history and current complaints, as well as 
a comprehensive clinical evaluation and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.

The examiner should indicate whether 
bilateral pes planus results in marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  If so, 
the examiner should describe the nature 
and severity thereof for each foot 
involved.  

The examiner should indicate whether any 
painful foot motion due to pes planus is 
clinically elicited, and if so, the 
nature, location, and intensity of the 
pain should be described in detail for 
each foot.  If there is any painful foot 
motion due to causes other than the 
service-connected pes planus, this should 
be commented upon for each foot involved.  
Any objective indications of such pain 
should be described.  The examiner should 
elicit information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of any foot pain, functional restrictions 
from foot pain on motion, and the effect 
the service-connected bilateral pes planus 
has upon appellant's daily activities.

Finally, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected bilateral pes planus renders him 
unable to obtain or retain substantially 
gainful employment.  The examiner should 
set forth all examination findings, along 
with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of the date and time of the 
such examination sent to the veteran by 
the VA medical facility at which the 
examination is to take place.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the 
RO should readjudicate the claim for an 
increased rating for bilateral pes planus 
and adjudicate the claim for TDIU.  If any 
benefit sought on appeal remains denied, 
the RO must furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




